Citation Nr: 1618865	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The United States Court of Appeal for Veterans Claims (Court) has held that when a veteran claims service connection, she or he is not claiming service connection for a specific diagnosis, but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Although the Veteran's claim seeks service connection for PTSD, the record reveals a current diagnosis of anxiety disorder, not otherwise specified.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any currently diagnosed psychiatric disability. 

The Veteran testified at a July 2012 Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of those proceedings has been associated with the record.

In November 2013, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

At the July 2012 Travel Board hearing, the Veteran testified that he witnessed a motorcycle accident in which his friend, S.C., was killed.  In November 2013, the Board directed the AOJ to verify any stressors reported by the Veteran and if a stressor was verified, to provide the Veteran with a VA psychiatric examination.  In September 2014, the Naval Safety Center wrote that S.C. was killed on June 11, 1983, from injuries sustained as the driver of a motorcycle.  He died at the University Hospital in San Diego, California.  S.C.'s reporting command, at the time of his death, was Shore Intermediate Maintenance Activity (SIMA) in San Diego.  The letter indicated that the Navy Investigations Office had a report on file for S.C.'s death.  However, subsequent development showed the additional accident report was unavailable.  The evidence of record shows that S.C. and the Veteran served on the same ship at the time of S.C.'s death.  The evidence also establishes that S.C. died in a motorcycle accident as the Veteran previously testified.  The Veteran was not afforded another VA psychiatric examination.  Based upon the forgoing, the Board finds that, by extending the benefit of the doubt, the Veteran's stressor related to the death of his friend has been verified.  Therefore, a remand is necessary to determine the nature and etiology of his acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA psychiatric evaluation to determine the nature and etiology of his psychiatric disability.  The examiner must review the Veteran's VBMS file.  

Thereafter, provide a complete psychiatric examination of the Veteran.  The examiner must evaluate the Veteran for all psychiatric disorders currently present.  For each diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not that the disorder began during, was caused by, or is otherwise etiologically related to the Veteran's active service.  In providing such an opinion, the examiner must specifically consider the Veteran's contention that he witnessed his friend die in a motorcycle accident during service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, he or she should indicate why such an opinion would be speculative.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the appeal is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.
§ 20.1100(b) (2015).

